Exhibit 10.4

SECOND AMENDMENT TO LEASE

This SECOND AMENDMENT TO LEASE ("Second Amendment") is made and entered into as
of April 17, 2020, by and between HCP LS REDWOOD CITY, LLC, a Delaware limited
partnership ("Landlord"), and REVOLUTION MEDICINES, INC., a Delaware corporation
("Tenant").

r e c i t a l s :

A.

Landlord and Tenant are parties to the Lease dated January 15, 2015 (the
"Original Lease"), as amended by that certain First Amendment to Lease dated
September 16, 2016 (the "First Amendment" and together with the Original Lease,
the "Lease"), whereby Tenant leases approximately 41,916 RSF ("Existing
Premises") consisting of the entire building ("700 Building") located at 700
Saginaw Drive, Redwood City, CA.

B.

Tenant desires to expand the Existing Premises to include that certain space
consisting of approximately 19,483 RSF (the "Expansion Premises") comprising all
of the rentable area of the building located at 300 Saginaw Drive, Redwood City,
CA (the "300 Building"), as delineated on Exhibit A attached hereto and made a
part hereof, and to make other modifications to the Lease, and in connection
therewith, Landlord and Tenant desire to amend the Lease as hereinafter
provided.

a g r e e m e n t :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.Capitalized Terms.  All capitalized terms when used herein shall have the same
meaning as is given such terms in the Lease unless expressly superseded by the
terms of this Second Amendment.

2.Modification of Premises.  Effective as of December 15, 2020 (the "Expansion
Commencement Date"), Tenant shall lease from Landlord and Landlord shall lease
to Tenant the Expansion Premises.  Tenant hereby acknowledges that Tenant will
be in possession of the Expansion Premises prior to the Expansion Commencement
Date through an assignment agreement of the existing lease agreement between the
existing tenant, AtriCure, Inc., a Delaware corporation, and Landlord (the
"Existing Lease").  The Existing Lease is scheduled to expire on December 14,
2020, and accordingly, Landlord shall have no affirmative obligation to deliver
the Expansion Premises to Tenant, Tenant shall have no affirmative surrender or
restoration obligations under the Existing Lease, including Sections 5.3.3,
5.3.4, 8.2, and 23.1 and Articles 15 and 22, and Tenant’s continued possession
of the Expansion Premises shall in no way be deemed a holdover under the
Existing Lease.  Notwithstanding the foregoing, Landlord agrees to return
Tenant’s security deposit under the Existing Lease in the amount of $79,880
within thirty (30) days of the Expansion Commencement Date, regardless of the
condition or state of the Expansion

./

-///

 

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

Premises at such time.  The date upon which Tenant takes possession of the
Expansion Premises under the Existing Lease shall be the "Expansion Possession
Date."  Consequently, effective upon the Expansion Commencement Date, the
Existing Premises shall be increased to include the Expansion
Premises.  Landlord and Tenant hereby acknowledge that such addition of the
Expansion Premises to the Existing Premises shall, effective as of the Expansion
Commencement Date, increase the size of the Premises to approximately 61,399
RSF.  The Existing Premises and the Expansion Premises may hereinafter
collectively be referred to as the "Premises.".  All references in the Lease, as
amended, to the Building shall mean (i) the 700 Building when the context
applies to the 700 Building or any portion of the Premises located in the 700
Building, (ii) the 300 Building when the context applies to the 300 Building or
any portion of the Premises located in the 300 Building, and (iii) both the 700
Building and the 300 Building when the context applies to both of such
buildings.

3.Lease Term.

3.1.Expansion Term.  Landlord and Tenant acknowledge that Tenant's lease of the
Existing Premises is scheduled to expire on April 30, 2023, pursuant to the
terms of the Lease.  Notwithstanding anything to the contrary in the Lease, the
term of Tenant's lease of the Existing Premises is hereby extended and shall
expire coterminously with the term of Tenant's lease of the Expansion Premises
on December 31, 2030 (the “New Expiration Date”), unless sooner terminated as
provided in the Lease, as hereby amended.  The period of time commencing on the
Expansion Commencement Date and terminating on the New Expiration Date, shall be
referred to herein as the "Expansion Term."  

3.2.Option Term.  Landlord and Tenant acknowledge and agree that Tenant shall
continue to have one (1) option to extend the Lease Term in accordance with, and
pursuant to the terms of, Section 2.2 of the Original Lease; provided, however,
(i) all references therein to the "initial Lease Term" shall be deemed to refer
to the "Expansion Term", (ii) such right shall apply to the entire Premises
(i.e., the Existing Premises and the Expansion Premises), (iii) Tenant may only
exercise such option with respect to the entire Premises (i.e., the Existing
Premises and the Expansion Premises), and (iv) such option shall be an option to
extend the Lease Term for a period of ten (10) years (as opposed to five (5)
years, as currently set forth in the Lease).

4.Base Rent.

4.1.Existing Premises.  Notwithstanding anything to the contrary in the Lease as
hereby amended, prior to May 1, 2023, Tenant shall continue to pay Base Rent for
the Existing Premises in accordance with the terms of the Lease.  Commencing on
May 1, 2023, and continuing throughout the Expansion Term, Tenant shall pay to
Landlord monthly installments of Base Rent for the Existing Premises as follows:

Period During
Expansion Term

Annual Base Rent

Monthly Installment of Base Rent

Approximate Monthly Rental Rate per RSF

May 1, 2023 –
April 30, 2024

$2,801,851.55

$233,487.63

$5.57

./

-///

-2-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

May 1, 2024 –
April 30, 2025

$2,899,916.35

$241,659.70

$5.77

May 1, 2025 –
April 30, 2026

$3,001,413.42

$250,117.79

$5.97

May 1, 2026 –
April 30, 2027

$3,106,462.89

$258,871.91

$6.18

May 1, 2027 –
April 30, 2028

$3,215,189.09

$267,932.42

$6.39

May 1, 2028 –
April 30, 2029

$3,327,720.71

$277,310.06

$6.62

May 1, 2029 –
April 30, 2030

$3,444,190.94

$287,015.91

$6.85

May 1, 2030 – December 31, 2030

$3,564,737.62

$297,061.47

$7.09

4.2.Expansion Premises.  Commencing on the Expansion Commencement Date and
continuing throughout the Expansion Term, Tenant shall pay to Landlord monthly
installments of Base Rent for the Expansion Premises as follows:

Period During
Expansion Term

Annual Base Rent

Monthly Installment of Base Rent

Approximate Monthly Rental Rate per RSF

December 15, 2020 – December 31, 2021

$1,215,739.20

$101,311.60

$5.20

January 1, 2022 – December 31, 2022

$1,258,290.07

$104,857.51

$5.38

January 1, 2023 – December 31, 2023

$1,302,330.22

$108,527.52

$5.57

January 1, 2024 – December 31, 2024

$1,347,911.78

$112,325.98

$5.77

January 1, 2025 – December 31, 2025

$1,395,088.69

$116,257.39

$5.97

January 1, 2026 – December 31, 2026

$1,443,916.80

$120,326.40

$6.18

January 1, 2027 – December 31, 2027

$1,494,453.89

$124,537.82

$6.39

./

-///

-3-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

January 1, 2028 – December 31, 2028

$1,546,759.77

$128,896.65

$6.62

January 1, 2029 – December 31, 2029

$1,600,896.37

$133,408.03

$6.85

January 1, 2030 – December 31, 2030

$1,656,927.74

$138,077.31

$7.09

4.3.Expansion Premises Abated Base Rent.  Provided that Tenant is not then in
default of the Lease (as hereby amended), then during the period commencing on
January 1, 2021 and ending on June 30, 2021 (the "Expansion Rent Abatement
Period"), Tenant shall not be obligated to pay any Base Rent otherwise
attributable to the Expansion Premises only during such Expansion Rent Abatement
Period (the "Expansion Rent Abatement").  Landlord and Tenant acknowledge that
the aggregate amount of the Expansion Rent Abatement equals $607,869.60 (i.e.,
$101,311.60 per month).  Tenant acknowledges and agrees that the foregoing
Expansion Rent Abatement has been granted to Tenant as additional consideration
for entering into this Second Amendment, and for agreeing to pay the Rent and
performing the terms and conditions otherwise required under the Lease (as
hereby amended).  If Tenant shall be in default under the Lease (as hereby
amended) during the Expansion Rent Abatement Period and shall fail to cure such
default within the notice and cure period, if any, permitted for cure pursuant
to the Lease (as hereby amended), then the dollar amount of the unapplied
portion of the Expansion Rent Abatement as of the expiration of such cure period
shall be converted to a credit to be applied to the Base Rent applicable at the
end of the Expansion Term and Tenant shall then be obligated to begin paying
Base Rent for the Expansion Premises.

5.Tenant's Share of Direct Expenses.  

5.1.Existing Premises.  Tenant shall continue to pay Tenant's Share of Direct
Expenses in connection with the Existing Premises in accordance with the terms
of the Lease.

5.2.Expansion Premises.  Commencing on the Expansion Commencement Date, Tenant
shall pay Tenant's Share of Direct Expenses in connection with the Expansion
Premises in accordance with the terms of the Lease, provided that with respect
to the calculation of Tenant's Share of Direct Expenses in connection with the
Expansion Premises, Tenant's Share shall equal 100% of the 300 Building.

6.Condition of Expansion Premises.  Except as specifically set forth herein,
Landlord shall not be obligated to provide or pay for any improvement work or
services related to the improvement of the Expansion Premises, and Tenant shall
accept the Expansion Premises in its presently existing, "as-is"
condition.  Notwithstanding the foregoing, Landlord shall cause certain portions
of the HVAC system within or serving the Expansion Premises to be repaired
and/or replaced as specifically set forth on Exhibit C attached hereto
(“Landlord Work”), which Landlord Work shall be at Landlord’s sole cost and
expense (and not a part of Direct Expenses or the Tenant Improvement Allowance
(as defined in the Tenant Work Letter)).  Following execution of this Second
Amendment and the Expansion Possession Date, Landlord and Tenant shall
reasonably and mutually cooperate to agree upon a schedule for the performance
of the Landlord

./

-///

-4-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

Work.  Tenant shall accept all laboratory services, process utilities and
emergency generator in their presently existing, as-is condition and Tenant
shall be solely responsible for all costs related to their conditional
use.  Notwithstanding anything in the Lease to the contrary, Landlord shall, at
Landlord's sole cost and expense (which shall not be deemed an Operating
Expense), repair or replace any failed or inoperable portion of the roof, roof
membrane or Building Systems serving the Expansion Premises during the first
(1st) year following the Expansion Possession Date ("Warranty Period"), provided
that the need to repair or replace was not caused by the misuse, misconduct,
damage, destruction, omissions, and/or negligence of Tenant, its subtenants
and/or assignees, if any, or any company which is acquired, sold or merged with
Tenant (collectively, "Tenant Damage"), or by any modifications, Alterations or
improvements constructed by or on behalf of Tenant.  Landlord shall coordinate
such work with Tenant and shall utilize commercially reasonable efforts to
perform the same in a manner designed to minimize interference with Tenant's use
of the Premises.  To the extent repairs which Landlord is required to make
pursuant to this Section 6 are necessitated in part by Tenant Damage, then to
the extent the same are not covered by Landlord’s insurance, Tenant shall
reimburse Landlord for an equitable proportion of the cost of such
repair.  Tenant shall construct the improvements in the Expansion Premises
pursuant to the terms of the Tenant Work Letter.

7.Damage and Destruction.  

7.1.As of the date of this Second Amendment, all references in Section 11.2 of
the Lease to “Building” are hereby revised to state "the 700 Building or the 300
Building, as applicable."  Further, in addition to Landlord’s rights under
Section 11.2 of the Lease to terminate the Lease, as amended, in the event that
the conditions specified in such Section 11.2 are satisfied, Landlord shall also
have the right to elect to terminate Tenant’s lease of the portion of the
Premises in only one of the 700 Building or the 300 Building, and in such event
Tenant’s lease of the portion of the Premises in the non-terminated Building
shall remain in full force and effect.  

7.2.The following sentence is hereby added at the end of Section 11.2 of the
Lease:  

“Alternatively, upon the termination of Tenant’s lease of the portion of the
Premises in one or the other of the 700 Building or the 300 Building under any
of the provisions of this Article 11, the parties shall be released with respect
to the provisions of the Lease which are applicable to the terminated portion of
the Premises without further obligation to the other from the date possession of
the terminated portion of the Premises is surrendered to Landlord, except for
items which have theretofore accrued and are then unpaid.”

8.Lease Bifurcation.  Landlord and Tenant hereby acknowledge that Landlord may,
in its reasonable discretion (e.g., in connection with the financing,
refinancing, or sale of any or all of the Project), require that separate leases
exist with regard to each of the 700 Building and the 300 Building.  If Landlord
so reasonably requires, the parties agree to bifurcate the Lease, as amended,
into separate leases at Landlord’s sole cost and expense; provided, however,
such resulting, bifurcated leases shall, on a collective basis, (i) be on the
same terms as set forth in the Lease, as amended hereby (provided that in no
event shall certain rights of Tenant which are

./

-///

-5-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

reasonably assignable to only one of such leases be duplicated in the other of
such leases), and (ii) be in form and substance reasonably approved by Tenant. 
Such bifurcated, replacement leases shall, if so required by Landlord and to the
extent the same otherwise satisfy the requirements of this Section 8, be
executed by Landlord and Tenant within thirty (30) days following Landlord's
written election and delivery of the same to Tenant.

9.Brokers.  Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this Second Amendment other than Jones Lang LaSalle and CBRE,
Inc. (the "Brokers"), and that they know of no other real estate broker or agent
who is entitled to a commission in connection with this Second Amendment.  Each
party agrees to indemnify and defend the other party against and hold the other
party harmless from and against any and all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including, without
limitation, reasonable attorneys' fees) with respect to any leasing commission
or equivalent compensation alleged to be owing on account of the indemnifying
party's dealings with any real estate broker or agent, other than the Brokers,
occurring by, through, or under the indemnifying party.  Landlord shall pay the
fees and commissions of the Brokers pursuant to a separate agreement.  The terms
of this Section 9 shall survive the expiration or earlier termination of the
term of the Lease, as hereby amended.

10.Parking.  Effective as of the Expansion Commencement Date and continuing
throughout the Expansion Term, the parking ratio set forth in Section 9 of the
Summary of the Lease shall also apply to the Expansion Premises.

11.Signage.  Effective as of the Expansion Commencement Date, the terms of
Article 23 of the Original Lease shall also apply to the Expansion Premises.  

12.Return of Security Deposit.  Landlord and Tenant acknowledge that, in
accordance with the Lease, Tenant has previously delivered the sum of
$340,144.92 (the "Existing Security Deposit") to Landlord as security for the
faithful performance by Tenant of the terms, covenants and conditions of the
Lease.  Within forty-five (45) days following the later to occur of (i) the full
execution and delivery of this Second Amendment by Landlord and Tenant, and (ii)
Landlord's receipt of the "L-C" (as defined in Section 13.1 below) as required
by the terms of Section 13 below, Landlord shall return to Tenant the full
amount of the Existing Security Deposit.

13.Letter of Credit.  

13.1.Delivery of Letter of Credit.  Tenant shall deliver to Landlord, within
fifteen (15) days following Tenant's execution of this Second Amendment, an
unconditional, clean, irrevocable letter of credit (the "L‑C") in the amount of
$870,277.56 (the "L‑C Amount"), which L‑C shall be issued by a money-center,
solvent and nationally recognized bank (a bank which accepts deposits, maintains
accounts, has a local San Francisco Bay Area office which will negotiate a
letter of credit, and whose deposits are insured by the FDIC) reasonably
acceptable to Landlord (such approved, issuing bank being referred to herein as
the "Bank"), which Bank must have a rating from Standard and Poors Corporation
of A- or better (or any equivalent rating thereto from any successor or
substitute rating service selected by Lessor) and a letter of credit issuer
rating from Moody’s Investor Service of A3 or better (or any equivalent rating
thereto from any successor rating agency thereto)) (collectively, the “Bank’s
Credit Rating Threshold”), and

./

-///

-6-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

which L‑C shall be substantially in the form of Exhibit D, attached
hereto.  Tenant shall pay all expenses, points and/or fees incurred by Tenant in
obtaining the L‑C.  The L‑C shall (i) be "callable" at sight, irrevocable and
unconditional, (ii) be maintained in effect, whether through renewal or
extension, for the period commencing on the date of this Third Amendment and
continuing until the date (the "L‑C Expiration Date") that is no less than sixty
(60) days after the expiration of the Lease Term as the same may be extended,
and Tenant shall deliver a new L‑C or certificate of renewal or extension to
Landlord at least thirty (30) days prior to the expiration of the L‑C then held
by Landlord, without any action whatsoever on the part of Landlord, (iii) be
fully assignable by Landlord, its successors and assigns, (iv) permit partial
draws and multiple presentations and drawings, and (v) be otherwise subject to
the Uniform Customs and Practices for Documentary Credits (1993-Rev),
International Chamber of Commerce Publication #500, or the International Standby
Practices-ISP 98, International Chamber of Commerce Publication #590.  Landlord,
or its then managing agent, shall have the right to draw down an amount up to
the face amount of the L‑C if any of the following shall have occurred or be
applicable:  (A) such amount is due to Landlord under the terms and conditions
of the Lease, and has not been paid within applicable notice and cure periods
(or, if Landlord is prevented by law from providing notice, within the period
for payment set forth in the Lease), or (B) Tenant has filed a voluntary
petition under the U. S. Bankruptcy Code or any state bankruptcy code
(collectively, "Bankruptcy Code"), or (C) an involuntary petition has been filed
against Tenant under the Bankruptcy Code that is not dismissed within thirty
(30) days, or (D) the Lease has been rejected, or is deemed rejected, under
Section 365 of the U.S. Bankruptcy Code, following the filing of a voluntary
petition by Tenant under the Bankruptcy Code, or the filing of an involuntary
petition against Tenant under the Bankruptcy Code, or (E) the Bank has notified
Landlord that the L‑C will not be renewed or extended through the L‑C Expiration
Date, and Tenant has not provided a replacement L-C that satisfies the
requirements of this Third Amendment at least thirty (30) days prior to such
expiration, or (F) Tenant is placed into receivership or conservatorship, or
becomes subject to similar proceedings under Federal or State law, or (G) Tenant
executes an assignment for the benefit of creditors, or (H) if (1) any of the
Bank's Fitch Ratings (or other comparable ratings to the extent the Fitch
Ratings are no longer available) have been reduced below the Bank's Credit
Rating Threshold, or (2) there is otherwise a material adverse change in the
financial condition of the Bank, and Tenant has failed to provide Landlord with
a replacement letter of credit, conforming in all respects to the requirements
of this Section 13 (including, but not limited to, the requirements placed on
the issuing Bank more particularly set forth in this Section 13.1 above), in the
amount of the applicable L‑C Amount, within ten (10) business days following
Landlord’s written demand therefor (with no other notice or cure or grace period
being applicable thereto, notwithstanding anything in the Lease to the contrary)
(each of the foregoing being an "L‑C Draw Event").  The L‑C shall be honored by
the Bank regardless of whether Tenant disputes Landlord's right to draw upon the
L‑C.  In addition, in the event the Bank is placed into receivership or
conservatorship by the Federal Deposit Insurance Corporation or any successor or
similar entity, then, effective as of the date such receivership or
conservatorship occurs, said L‑C shall be deemed to fail to meet the
requirements of this Section 13, and, within ten (10) business days following
Landlord's notice to Tenant of such receivership or conservatorship (the "L‑C
FDIC Replacement Notice"), Tenant shall replace such L‑C with a substitute
letter of credit from a different issuer (which issuer shall meet or exceed the
Bank's Credit Rating Threshold and shall otherwise be acceptable to Landlord in
its reasonable discretion) and that complies in all respects with the
requirements of this Section 13.  If Tenant fails to replace such L‑C with such
conforming, substitute letter of credit

./

-///

-7-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

pursuant to the terms and conditions of this Section 13.1, then, notwithstanding
anything in the Lease to the contrary, Landlord shall have the right to declare
Tenant in default of the Lease for which there shall be no notice or grace or
cure periods being applicable thereto (other than the aforesaid ten (10)
business day period).  Tenant shall be responsible for the payment of any and
all Tenant’s and Bank’s costs incurred with the review of any replacement L‑C,
which replacement is required pursuant to this Section or is otherwise requested
by Tenant.  In the event of an assignment by Tenant of its interest in the Lease
(and irrespective of whether Landlord's consent is required for such
assignment), the acceptance of any replacement or substitute  letter of credit
by Landlord from the assignee shall be subject to Landlord's prior written
approval, in Landlord's reasonable discretion, and the actual and reasonable
attorney's fees incurred by Landlord in connection with such determination shall
be payable by Tenant to Landlord within ten (10) days of billing.

13.2.Application of L‑C.  Tenant hereby acknowledges and agrees that Landlord is
entering into this Third Amendment in material reliance upon the ability of
Landlord to draw upon the L‑C upon the occurrence of any L‑C Draw Event and
apply the proceeds of the L-C in accordance with this Section 13, Landlord may,
but without obligation to do so, and without notice to Tenant (except in
connection with an L-C Draw Event under Section 13.1(H) above), draw upon the
L‑C, in part or in whole, in the amount necessary to cure any such L-C Draw
Event and/or to compensate Landlord for any and all damages of any kind or
nature sustained or which Landlord reasonably estimates that it will sustain
resulting from Tenant's breach or default of the Lease or other L-C Draw Event
and/or to compensate Landlord for any and all damages arising out of, or
incurred in connection with, the termination of the Lease, including, without
limitation, those specifically identified in Section 1951.2 of the California
Civil Code.  The use, application or retention of the L‑C proceeds, or any
portion thereof, by Landlord shall not prevent Landlord from exercising any
other right or remedy provided by the Lease or by any applicable law, it being
intended that Landlord shall not first be required to proceed against the L‑C,
and such L‑C shall not operate as a limitation on any recovery to which Landlord
may otherwise be entitled.  Tenant agrees and acknowledges that (i) the L‑C
constitutes a separate and independent contract between Landlord and the Bank,
(ii) Tenant is not a third party beneficiary of such contract, (iii) Tenant has
no property interest whatsoever in the L‑C or the proceeds thereof, and (iv) in
the event Tenant becomes a debtor under any chapter of the Bankruptcy Code,
Tenant is placed into receivership or conservatorship, and/or there is an event
of a receivership, conservatorship or a bankruptcy filing by, or on behalf of,
Tenant, neither Tenant, any trustee, nor Tenant's bankruptcy estate shall have
any right to restrict or limit Landlord's claim and/or rights to the L‑C and/or
the proceeds thereof by application of Section 502(b)(6) of the U. S. Bankruptcy
Code or otherwise.

13.3.Maintenance of L-C by Tenant.  If, as a result of any proper drawing by
Landlord of all or any portion of the L-C, the amount of the L-C shall be less
than the L-C Amount, Tenant shall, within five (5) days thereafter, provide
Landlord with additional letter(s) of credit in an amount equal to the
deficiency, and any such additional letter(s) of credit shall comply with all of
the provisions of this Section 13.  Tenant further covenants and warrants that
it will neither assign nor encumber the L-C or any part thereof and that neither
Landlord nor its successors or assigns will be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance.  Without limiting
the generality of the foregoing, if the L-C expires earlier than the L‑C
Expiration Date, Landlord will accept a renewal thereof (such renewal letter of
credit to be in effect and delivered to Landlord, as applicable, not later than
thirty (30) days prior to the expiration

./

-///

-8-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

of the L-C), which shall be irrevocable and automatically renewable as above
provided through the L‑C Expiration Date upon the same terms as the expiring L‑C
or such other terms as may be acceptable to Landlord in its sole discretion.  If
Tenant exercises its option to extend the Lease Term pursuant to the Lease then,
not later than thirty (30) days prior to the commencement of the Option Term,
Tenant shall deliver to Landlord a new L C or certificate of renewal or
extension evidencing the L-C Expiration Date as thirty (30) days after the
expiration of the Option Term.  However, if the L‑C is not timely renewed, or if
Tenant fails to maintain the L‑C in the amount and in accordance with the terms
set forth in this Section 13, Landlord shall have the right to present the L‑C
to the Bank in accordance with the terms of this Section 13, and the proceeds of
the L-C may be applied by Landlord against any Rent payable by Tenant under the
Lease that is not paid when due and/or to pay for all losses and damages that
Landlord has suffered or that Landlord reasonably estimates that it will suffer
as a result of any breach or default by Tenant under the Lease.  In the event
Landlord elects to exercise its rights as provided above, (I) any unused
proceeds shall constitute the property of Landlord (and not Tenant’s property
or, in the event of a receivership, conservatorship, or a bankruptcy filing by,
or on behalf of, Tenant, property of such receivership, conservatorship or
Tenant’s bankruptcy estate) and need not be segregated from Landlord’s other
assets, and (II) Landlord agrees to pay to Tenant within thirty (30) days after
the L‑C Expiration Date the amount of any proceeds of the L-C received by
Landlord and not applied against any Rent payable by Tenant under the Lease that
was not paid when due or used to pay for any losses and/or damages suffered by
Landlord (or reasonably estimated by Landlord that it will suffer) as a result
of any breach or default by Tenant under the Lease; provided, however, that if
prior to the L‑C Expiration Date a voluntary petition is filed by Tenant, or an
involuntary petition is filed against Tenant by any of Tenant’s creditors, under
the Bankruptcy Code, then Landlord shall not be obligated to make such payment
in the amount of the unused L-C proceeds until either all preference issues
relating to payments under the Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed.  If Landlord draws on the L-C due to Tenant’s failure to timely renew
or provide a replacement L-C, such failure shall not be considered a default
under the Lease and Landlord shall return such cash proceeds upon Tenant’s
presentation of a replacement L-C that satisfies the requirements of this Third
Amendment, subject to reasonable satisfaction of any preference risk to
Landlord.

13.4.Transfer and Encumbrance.  The L-C shall also provide that Landlord may, at
any time and without notice to Tenant and without first obtaining Tenant's
consent thereto, transfer (one or more times) all or any portion of its interest
in and to the L-C to another party, person or entity, regardless of whether or
not such transfer is from or as a part of the assignment by Landlord of its
rights and interests in and to the Lease.  In the event of a transfer of
Landlord's interest in the Lease, Landlord shall transfer the L-C, in whole or
in part, to the transferee and thereupon Landlord shall, without any further
agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the whole of said L-C to a new landlord.  In
connection with any such transfer of the L-C by Landlord, Tenant shall, at
Tenant's sole cost and expense, execute and submit to the Bank such
applications, documents and instruments as may be necessary to effectuate such
transfer and, Tenant shall be responsible for paying the Bank's transfer and
processing fees in connection therewith; provided that, Landlord shall have the
right (in its sole discretion), but not the obligation, to pay such fees on
behalf of Tenant, in which case Tenant shall reimburse Landlord within ten (10)
business days after Tenant's receipt of an invoice from Landlord therefor.

./

-///

-9-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

13.5.L-C Not a Security Deposit.  Landlord and Tenant (1) acknowledge and agree
that in no event or circumstance shall the L‑C or any renewal thereof or
substitute therefor or any proceeds thereof be deemed to be or treated as a
“security deposit” under any law applicable to security deposits in the
commercial context, including, but not limited to, Section 1950.7 of the
California Civil Code, as such Section now exists or as it may be hereafter
amended or succeeded (the “Security Deposit Laws”), (2) acknowledge and agree
that the L‑C (including any renewal thereof or substitute therefor or any
proceeds thereof) is not intended to serve as a security deposit, and the
Security Deposit Laws shall have no applicability or relevancy thereto, and
(3) waive any and all rights, duties and obligations that any such party may
now, or in the future will, have relating to or arising from the Security
Deposit Laws.  Tenant hereby irrevocably waives and relinquishes the provisions
of Section 1950.7 of the California Civil Code and any successor statute, and
all other provisions of law, now or hereafter in effect, which (x) establish the
time frame by which a landlord must refund a security deposit under a lease,
and/or (y) provide that a landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by a tenant or to clean the premises, it being agreed that
Landlord may, in addition, claim those sums specified in this Section 13 and/or
those sums reasonably necessary to (a) compensate Landlord for any loss or
damage caused by Tenant's breach of the Lease, including any damages Landlord
suffers following termination of the Lease, and/or (b) compensate Landlord for
any and all damages arising out of, or incurred in connection with, the
termination of the Lease, including, without limitation, those specifically
identified in Section 1951.2 of the California Civil Code.  Tenant agrees not to
interfere in any way with any payment to Landlord of the proceeds of the L-C,
either prior to or following a "draw" by Landlord of all or any portion of the
L-C, regardless of whether any dispute exists between Tenant and Landlord as to
Landlord's right to draw down all or any portion of the L-C.  No condition or
term of the Lease shall be deemed to render the L‑C conditional and thereby
afford the Bank a justification for failing to honor a drawing upon such L-C in
a timely manner. Tenant shall not request or instruct the Bank of any L‑C to
refrain from paying sight draft(s) drawn under such L‑C.

13.6.Remedy for Improper Drafts.  Tenant's sole remedy in connection with
Landlord’s improper draw against the L-C or Landlord’s improper application of
any proceeds of sight drafts drawn under the L‑C shall be the right to obtain
from Landlord a refund of the amount of any sight draft(s) that were improperly
presented or the proceeds of which were misapplied, and reasonable actual
out-of-pocket attorneys' fees, provided that at the time of such refund, Tenant
increases the amount of such L‑C to the amount (if any) then required under the
applicable provisions of this Third Amendment.  Tenant acknowledges that
Landlord’s draw against the L-C, application or retention of any proceeds
thereof, the presentment of sight drafts drawn under any L‑C, or the Bank's
payment of sight drafts drawn under such L‑C, could not under any circumstances
cause Tenant injury that could not be remedied by an award of money damages, and
that the recovery of money damages would be an adequate remedy therefor.  In the
event Tenant shall be entitled to a refund as aforesaid and Landlord shall fail
to make such payment within ten (10) business days after demand, Tenant shall
have the right to deduct the amount thereof from the next installment(s) of Base
Rent.

14.Statutory Disclosure and Related Terms.  For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Project, Building, Existing Premises and Expansion
Premises have not undergone inspection

./

-///

-10-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

by a Certified Access Specialist (CASp).  As required by Section 1938(e) of the
California Civil Code, Landlord hereby states as follows:  "A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises."  In furtherance of the foregoing, Landlord and Tenant hereby agree as
follows:  (a) any CASp inspection requested by Tenant shall be conducted, at
Tenant's sole cost and expense, by a CASp approved in advance by Landlord; and
(b) pursuant to Article 24 of the Original Lease, Tenant, at its cost, is
responsible for making any repairs within the Premises to correct violations of
construction-related accessibility standards; and, if anything done by or for
Tenant in its use or occupancy of the Premises shall require repairs to the
Building (outside the Premises) to correct violations of construction-related
accessibility standards, then Tenant shall, at Landlord's option, either perform
such repairs at Tenant's sole cost and expense or reimburse Landlord upon
demand, as Additional Rent, for the cost to Landlord of performing such
repairs.  

15.No Further Modification.  Except as set forth in this Second Amendment, all
of the terms and provisions of the Lease shall apply with respect to the
Expansion Premises and shall remain unmodified and in full force and effect.  

[signatures follow on next page]




./

-///

-11-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.  

LANDLORD:

 

HCP LS REDWOOD CITY, LLC,
a Delaware limited liability company

 

By: /s/ Scott Bohn

Scott Bohn
Senior Vice President

TENANT:

                                                                   REVOLUTION
MEDICINES, INC.,
a Delaware corporation

By:  /s/ Mark A. Goldsmith                              

Mark A. Goldsmith                                         President and CEO

 

./

-///

-12-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

[gebjamx5z3j0000001.jpg]

 

 

 

 

 

 

 

 

 

./

-///



-1-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT B

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
initial improvement of the Premises for Tenant following the date of this Second
Amendment.  This Tenant Work Letter is essentially organized chronologically and
addresses the issues of construction, in sequence, as such issues will arise
during construction in the Premises.    

SECTION 1

CONDITION OF PREMISES

Tenant acknowledges that Tenant shall accept the Expansion Premises in their
existing, "as-is" condition on the date of delivery thereof to Tenant and Tenant
shall continue to accept the Existing Premises in their existing, "as-is"
condition.  Except for the payment of the Tenant Improvement Allowance as
provided in Section 2, below, Landlord shall have no obligation to make or pay
for any improvements to the Premises.

SECTION 2

TENANT IMPROVEMENTS

2.1

Tenant Improvement Allowance.  Commencing as of the date upon which Tenant
obtains possession of the Expansion Premises (which date may be prior to the
Expansion Commencement Date), Tenant shall be entitled to a tenant improvement
allowance as follows: (i) for the Expansion Premises in the amount of
$2,435,375.00 (i.e., $125.00 per RSF of the Expansion Premises) (the "Expansion
Tenant Improvement Allowance"), for the costs relating to the initial design and
construction of Tenant's improvements, which are permanently affixed to the
Expansion Premises (the "Expansion Tenant Improvements") or which are "Tenant
Improvement Allowance Items," as that term is defined in Section 2.2.1, below,
for the Expansion Premises, and (ii) for the Existing Premises in the amount of
$838,320.00 (i.e., $20.00 per RSF of the Existing Premises) (the "Existing
Tenant Improvement Allowance"), for the costs relating to the initial design and
construction of Tenant's improvements, which are permanently affixed to the
Existing Premises (the "Existing Tenant Improvements") or which are Tenant
Improvement Allowance Items for the Existing Premises (the Expansion Tenant
Improvements and the Existing Tenant Improvements shall collectively be the
"Tenant Improvements", and the Expansion Tenant Improvement Allowance and the
Existing Tenant Improvement Allowance shall collectively be the "Tenant
Improvement Allowance").  In no event shall Landlord be obligated to make
disbursements pursuant to this Tenant Work Letter or otherwise in connection
with Tenant's construction of the Tenant Improvements or any Tenant Improvement
Allowance Items, as defined below, in a total amount which exceeds the sum of
the Tenant Improvement Allowance.  All Tenant Improvements for which the Tenant
Improvement Allowance has been made available shall be deemed Landlord's
property under the terms of the Lease; provided, however, Landlord may, by
written notice to Tenant given concurrently with Landlord's approval of the
"Final Working Drawings", as that term is defined in Section 3.3, below, require
Tenant, prior to the end of the Lease Term, or following any earlier termination
of the Lease, at Tenant's expense, to remove any Tenant Improvements and to
repair any damage to the Premises and Building caused

./

-///



-1-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

by such removal and return the affected portion of the Premises to the condition
in existence prior to the construction of the Tenant Improvements, provided that
Landlord hereby acknowledges that Landlord shall not require removal of the
Tenant Improvements shown on the preliminary space plan attached hereto as
Schedule 1 (the "Preliminary Space Plan"), and accordingly, so long as the Final
Space Plan, Final Working Drawings and corresponding Tenant Improvements are
consistent with and a logical extension of the Preliminary Space Plan, Landlord
shall not require Tenant, whether at the end of the Lease Term, or following any
earlier termination of the Lease, to pay for or remove any Tenant Improvements
set forth on the Final Working Drawings, to repair any damage to the Premises
and Building caused by such removal, or to return the affected portion of the
Premises to the condition in existence prior to the construction of the Tenant
Improvements.  Any portion of the Tenant Improvement Allowance that is not
disbursed or allocated for disbursement by the date which is eighteen (18)
months following the Expansion Possession Date (subject to extension to the
extent of delays resulting from events of Force Majeure (as defined in the
Lease), provided that Tenant has delivered notice to Landlord identifying such
Force Majeure event), shall revert to Landlord and Tenant shall have no further
rights with respect thereto.

2.2

Disbursement of the Tenant Improvement Allowance.

2.2.1Tenant Improvement Allowance Items.  Except as otherwise set forth in this
Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively the "Tenant
Improvement Allowance Items"):

2.2.1.1Payment of all reasonable fees of the "Architect" and the "Engineers," as
those terms are defined in Section 3.1 of this Tenant Work Letter, project
management fees, and payment of the fees incurred by, and the cost of documents
and materials supplied by, Landlord and Landlord's consultants in connection
with the preparation and review of the "Construction Drawings," as that term is
defined in Section 3.2 of this Tenant Work Letter;

2.2.1.2The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.1.3The payment for all demolition and removal of existing improvements in
the Premises;

2.2.1.4The cost of construction of the Tenant Improvements, including, without
limitation, testing and inspection costs, costs incurred for removal of existing
furniture, fixtures or equipment in the Premises, hoisting and trash removal
costs, costs to purchase and install in the Premises equipment customarily
incorporated into laboratory improvements or laboratory utility systems,
including, without limitation, UPS, DI Systems, boilers, air compressors,
glass/cage washers and autoclaves, painting, and contractors' fees and general
conditions;

2.2.1.5The cost of any changes in the Base Building when such changes are
required by the Construction Drawings (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;

2.2.1.6The cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the "Code");

2.2.1.7Sales and use taxes;

./

-///



-2-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

2.2.1.8Subject to Section 2.2, above, all other actual out-of-pocket costs
expended by Landlord in connection with the construction of the Tenant
Improvements, including, without limitation, costs expended by Landlord pursuant
to Section 4.1.1 of this Tenant Work Letter, below.

In no event shall the Tenant Improvement Allowance be used to pay for anything
that is Landlord’s responsibility pursuant to the Lease (as amended by the
Second Amendment), with the understanding that any such costs shall be borne by
Landlord and shall not make a deduction from the Tenant Improvement Allowance or
charge such items as Additional Rent or Operating Expenses.

2.2.2Disbursement of Tenant Improvement Allowance.  During the construction of
the Tenant Improvements, Landlord shall make monthly disbursements of the Tenant
Improvement Allowance for Tenant Improvement Allowance Items for the benefit of
Tenant and shall authorize the release of monies for the benefit of Tenant as
follows.

2.2.2.1Monthly Disbursements.  On or before the fifth (5th) day of each calendar
month, during the design and construction of the Tenant Improvements (or such
other date as Landlord may designate), Tenant shall deliver to Landlord:  (i) a
request for reimbursement of amounts paid to the "Contractor," as that term is
defined in Section 4.1.1 of this Tenant Work Letter, approved by Tenant, in a
form to be provided by Landlord, showing the schedule, by trade, of percentage
of completion of the Tenant Improvements in the Premises, detailing the portion
of the work completed and the portion not completed; (ii) invoices from all of
"Tenant's Agents," as that term is defined in Section 4.1.2 of this Tenant Work
Letter, for labor rendered and materials for the Premises; (iii) executed
mechanic's lien releases, as applicable, from all of Tenant's Agents which shall
comply with the appropriate provisions, as reasonably determined by Landlord, of
California Civil Code Sections 8132, 8134, 8136 and 8138; and (iv) all other
information reasonably requested by Landlord.  Tenant's request for payment
shall be deemed Tenant's acceptance and approval of the work furnished and/or
the materials supplied as set forth in Tenant's payment request.  Within
forty-five (45) days thereafter, Landlord shall deliver a check to Tenant made
payable to Tenant in payment of the lesser of:  (A) the amounts so requested by
Tenant as set forth in this Section 2.2.3.1, above (or, subject to the terms of
Section 4.2.1, below, a percentage thereof), and (B) the balance of any
remaining available portion of the Tenant Improvement Allowance provided that
Landlord does not dispute any request for payment based on non-compliance of any
work with the "Approved Working Drawings," as that term is defined in Section
3.5 below, or due to any substandard work.  Landlord's payment of such amounts
shall not be deemed Landlord's approval or acceptance of the work furnished or
materials supplied as set forth in Tenant's payment request.

2.2.2.2Final Deliveries.  Following the completion of construction of the Tenant
Improvements, Tenant shall deliver to Landlord properly executed final
mechanic's lien releases in compliance with both California Civil Code Section
8134 and either Section 8136 or Section 8138 from all of Tenant's Agents, and a
certificate certifying that the construction of the Tenant Improvements in the
Premises has been substantially completed.  Tenant shall record a valid Notice
of Completion in accordance with the requirements of Section 4.3 of this Tenant
Work Letter.

2.2.2.3Other Terms.  Landlord shall only be obligated to make disbursements from
the Tenant Improvement Allowance to the extent costs are incurred by Tenant

./

-///



-3-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

for Tenant Improvement Allowance Items.  All Tenant Improvement Allowance Items
for which the Tenant Improvement Allowance have been made available shall be
deemed Landlord's property under the terms of the Lease.

2.4

Building Standards.  The quality of Tenant Improvements shall be in keeping with
the existing improvements in the Premises.

SECTION 3

CONSTRUCTION DRAWINGS

3.1

Selection of Architect.  Tenant shall retain an architect/space planner (the
"Architect") approved in advance by Landlord (which approval shall not be
unreasonably withheld) to prepare the Final Space Plan and Final Working
Drawings as provided in Section 3.2 and 3.3, below.  Tenant shall retain the
engineering consultants or design/build subcontractors designated by Tenant and
reasonably approved in advance by Landlord (the "Engineers") to prepare all
plans and engineering working drawings relating to the structural, mechanical,
electrical, plumbing, HVAC, lifesafety, and sprinkler work in the Premises,
which work is not part of the Base Building.  All such plans and drawings shall
comply with the drawing format and specifications reasonably determined by
Landlord, and shall be subject to Landlord's reasonable approval.  Tenant and
Architect shall verify, in the field, the dimensions and conditions as shown on
the relevant portions of the Base Building plans, and Tenant and Architect shall
be solely responsible for the same, and Landlord shall have no responsibility in
connection therewith.  Landlord's review of any plans or drawings as set forth
in this Section 3, shall be for its sole purpose and shall not imply Landlord's
review of the same, or obligate Landlord to review the same, for quality,
design, Code compliance or other like matters.  

3.2

Final Space Plan.  Tenant shall supply Landlord with four (4) copies signed by
Tenant of its final space plan for the Premises before any architectural working
drawings or engineering drawings have been commenced.  The final space plan (the
"Final Space Plan") shall include a layout and designation of all offices, labs,
rooms and other partitioning, their intended use, and equipment to be contained
therein.  Landlord may request clarification or more specific drawings for
special use items not included in the Final Space Plan.  Landlord shall advise
Tenant within five (5) business days after Landlord's receipt of the Final Space
Plan for the Premises if the same is unsatisfactory or incomplete in any
respect.  If Tenant is so advised, Tenant shall promptly cause the Final Space
Plan to be revised to correct any deficiencies or other matters Landlord may
reasonably require.  If Landlord fails to respond to the Final Space Plan within
the five (5) business day period set forth above, Tenant may send Landlord a
reminder notice setting forth such failure containing the following sentence at
the top of such notice in bold, capitalized font at least twelve (12) points in
size: “LANDLORD'S FAILURE TO RESPOND TO THIS NOTICE WITHIN THREE (3) BUSINESS
DAYS SHALL RESULT IN LANDLORD'S DEEMED APPROVAL OF TENANT'S FINAL SPACE PLAN”
(the "Final Space Plan Reminder Notice"). Any such Final Space Plan Reminder
Notice shall include a complete copy of the Final Space Plan. If Landlord fails
to respond within three (3) business days after receipt of a Final Space Plan
Reminder Notice, then the Final Space Plan shall be deemed approved by
Landlord.  

./

-///



-4-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

3.3

Final Working Drawings.  After the Final Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
Title 24 calculations, electrical requirements and special electrical receptacle
requirements for the Premises, to enable the Engineers and the Architect to
complete the "Final Working Drawings" (as that term is defined below) in the
manner as set forth below.  Upon the approval of the Final Space Plan by
Landlord and Tenant, Tenant shall promptly cause the Architect and the Engineers
to complete the architectural and engineering drawings for the Premises, and
Architect shall compile a fully coordinated set of architectural, structural,
mechanical, electrical and plumbing working drawings in a form which is
sufficiently complete to allow all of Tenant's Agents to bid on the work and to
obtain all applicable permits (collectively, the "Final Working Drawings") and
shall submit the same to Landlord for Landlord's approval, which shall not be
unreasonably withheld, conditioned, or delayed.  Tenant shall supply Landlord
with four (4) copies signed by Tenant of such Final Working Drawings.  Landlord
shall advise Tenant within ten (10) business days after Landlord's receipt of
the Final Working Drawings for the Premises if the same is unsatisfactory or
incomplete in any respect.  If Tenant is so advised, Tenant shall promptly cause
the Final Working Drawings to be revised in accordance with such review and any
disapproval of Landlord in connection therewith.  If Landlord fails to respond
to the Final Working Drawings within the ten (10) business day period set forth
above, Tenant may send Landlord a reminder notice setting forth such failure
containing the following sentence at the top of such notice in bold, capitalized
font at least twelve (12) points in size: “LANDLORD'S FAILURE TO RESPOND TO THIS
NOTICE WITHIN FIVE (5) BUSINESS DAYS SHALL RESULT IN LANDLORD'S DEEMED APPROVAL
OF TENANT'S FINAL WORKING DRAWINGS” (the "Final Working Drawings Reminder
Notice"). Any such Final Working Drawings Reminder Notice shall include a
complete copy of the Final Working Drawings. If Landlord fails to respond within
five (5) business days after receipt of a Final Working Drawings Reminder
Notice, then the Final Working Drawings shall be deemed approved by Landlord.  

3.5

Approved Working Drawings.  The Final Working Drawings shall be approved by
Landlord (the "Approved Working Drawings") prior to the commencement of
construction of the Premises by Tenant.  Concurrently with Tenant's delivery of
the Final Working Drawings to Landlord for Landlord's approval, Tenant may
submit the same to the appropriate municipal authorities for all applicable
building permits.  Tenant hereby agrees that neither Landlord nor Landlord's
consultants shall be responsible for obtaining any building permit or
certificate of occupancy for the Premises and that obtaining the same shall be
Tenant's responsibility; provided, however, that Landlord shall cooperate with
Tenant in executing permit applications and performing other ministerial acts
reasonably necessary to enable Tenant to obtain any such permit or certificate
of occupancy.  No changes, modifications or alterations in the Approved Working
Drawings may be made without the prior written consent of Landlord, which shall
not be unreasonably withheld, conditioned, or delayed.  

3.6

Electronic Approvals.  Notwithstanding any provision to the contrary contained
in the Lease or this Tenant Work Letter, Landlord may transmit or otherwise
deliver any of the approvals required under this Tenant Work Letter via
electronic mail to Tenant’s representative identified in Section 5.2 of this
Tenant Work Letter.

./

-///



-5-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1

Tenant's Selection of Contractors.

4.1.1The Contractor; Landlord's Project Manager.  Tenant shall retain a licensed
general contractor, approved in advance by Landlord, to construct the Tenant
Improvements ("Contractor").  Landlord's approval of the Contractor shall not be
unreasonably withheld.  Landlord shall retain Project Management Advisors, Inc.
("PMA") as a third party project manager for construction oversight of the
Tenant Improvements on behalf of Landlord, and Tenant shall pay a fee to
Landlord with respect to the PMA services equal to $1.68 per RSF of the
Premises, which fee may be paid from the Tenant Improvement Allowance.

4.1.2Tenant's Agents.  All subcontractors, laborers, materialmen, and suppliers
used by Tenant (such subcontractors, laborers, materialmen, and suppliers, and
the Contractor to be known collectively as "Tenant's Agents").  The
subcontractors used by Tenant, but not any laborers, materialmen, and suppliers,
must be approved in writing by Landlord, which approval shall not be
unreasonably withheld, conditioned, or delayed; provided, however, Landlord may
nevertheless designate and require the use of particular mechanical,
engineering, plumbing, fire life-safety and other Base Building
subcontractors.  If Landlord does not approve any of Tenant's proposed
subcontractors, Tenant shall submit other proposed subcontractors for Landlord's
written approval.

4.2

Construction of Tenant Improvements by Tenant's Agents.

4.2.1Construction Contract; Cost Budget.  Tenant shall engage the Contractor
under a commercially reasonable and customary construction contract
(collectively, the "Contract"). Prior to the commencement of the construction of
any phase of the Tenant Improvements, and after Tenant has accepted all bids for
the Tenant Improvements, Tenant shall provide Landlord with a detailed
breakdown, by trade, of the final costs to be incurred or which have been
incurred in connection with the design and construction of the relevant phase of
the Tenant Improvements to be performed by or at the direction of Tenant or the
Contractor, which costs form a basis for the estimated total costs of the work
of the relevant phase of the Tenant Improvements (each, a "Final Budget"). Any
costs of design and construction of the Tenant Improvements in excess of the
Tenant Improvement Allowance shall be paid by Tenant out of its own funds once
the Tenant Improvement Allowance is exhausted, but Tenant shall continue to
provide Landlord with the documents described in Sections 2.2.2.1(i),  (ii),
(iii) and (iv) of this Tenant Work Letter, above, for Landlord's approval, prior
to Tenant paying such costs.

4.2.2Tenant's Agents.

4.2.2.1Compliance with Drawings and Schedule.  Tenant's and Tenant's Agent's
construction of the Tenant Improvements shall comply with the
following:  (i) the Tenant Improvements shall be constructed in strict
accordance with the Approved Working Drawings; and (ii) Tenant's Agents shall
submit schedules of all work relating to the Tenant's Improvements to Contractor
and Contractor shall, within five (5) business days of receipt thereof, inform
Tenant's Agents of any changes which are necessary thereto, and Tenant's Agents
shall adhere to such corrected schedule.  

./

-///



-6-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

4.2.2.2Indemnity.  Tenant's indemnity of Landlord as set forth in the Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant's
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant's non-payment of any amount arising out of the Tenant
Improvements and/or Tenant's disapproval of all or any portion of any request
for payment.  Such indemnity by Tenant, as set forth in the Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord's performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Tenant Improvements,
and (ii) to enable Tenant to obtain any building permit or certificate of
occupancy for the Premises.  The foregoing indemnity shall not apply to claims
caused by the gross negligence or willful misconduct of Landlord, its member
partners, shareholders, officers, directors, agents, employees, and/or
contractors.

4.2.2.2Requirements of Tenant's Agents.  Each of Tenant's Agents shall guarantee
to Tenant and for the benefit of Landlord that the portion of the Tenant
Improvements for which it is responsible shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of substantial completion of the work under the Contract for the applicable
Premises (i.e. the Expansion Premises or the Existing Premises) (for each such
Premises, "Substantial Completion").  Each of Tenant's Agents shall be
responsible for the replacement or repair, without additional charge, of all
work done or furnished in accordance with its contract that shall become
defective within one (1) year after Substantial Completion.  The correction of
such work shall include, without additional charge, all additional expenses and
damages incurred in connection with such removal or replacement of all or any
part of the applicable Tenant Improvements, and/or the applicable Building
and/or common areas that may be damaged or disturbed thereby.  All such
warranties or guarantees as to materials or workmanship of or with respect to
the applicable Tenant Improvements shall be contained in the Contract or
subcontract and shall be written such that such guarantees or warranties shall
inure to the benefit of both Landlord and Tenant, as their respective interests
may appear, and can be directly enforced by either.  Tenant covenants to give to
Landlord any assignment or other assurances which may be necessary to effect
such right of direct enforcement.

4.2.2.4Insurance Requirements.

4.2.2.4.1

General Coverages.  All of Tenant's Agents shall carry the following insurance
with insurers having a  minimum A.M. best rating of A- VIII or better (i)
worker's compensation insurance covering all of Tenant's Agents' respective
employees with a waiver of subrogation in favor of Landlord and the property
manager, (ii) general liability insurance with a limit of not less than
$1,000,000 per occurrence and $2,000,000 general aggregate, including
products/completed operations and contractual coverage, and including Landlord
and its property manager as additional insureds, and (ii) if the cost of such
Tenant Improvements exceeds $100,000 in the aggregate, then Builders Risk
insurance covering the construction of the Tenant Improvements, and such policy
shall include Landlord as an additional insured.

4.2.2.4.2

Intentionally Omitted.  

4.2.2.4.3

General Terms.  Certificates for all insurance carried pursuant to this
Section 4.2.2.4 shall be delivered to Landlord before the commencement

./

-///



-7-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

of construction of the Expansion Tenant Improvements and before the Contractor's
equipment is moved onto the site.  All such policies of insurance must contain a
provision that the company writing said policy will endeavor to give Landlord
thirty (30) days prior written notice of any cancellation or lapse of the
effective date or any reduction in the amounts of such insurance.  In the event
that the Expansion Tenant Improvements are damaged by any cause during the
course of the construction thereof, Tenant shall immediately repair the same at
Tenant's sole cost and expense.  Tenant's Agents shall maintain all of the
foregoing insurance coverage in force until the Expansion Tenant Improvements
are fully completed, except for any Products and Completed Operation Coverage
insurance required by Landlord, which is to be maintained for ten (10) years
following completion of the work.  Such insurance shall provide that it is
primary insurance as respects the owner and that any other insurance maintained
by owner is excess and noncontributing with the insurance required
hereunder.  The requirements for the foregoing insurance shall not derogate from
the provisions for indemnification of Landlord by Tenant under Section 4.2.2.2
of this Tenant Work Letter.

4.2.2Governmental Compliance.  The Tenant Improvements shall comply in all
respects with the following:  (i) all state, federal, city or quasi-governmental
laws, codes, ordinances and regulations, as each may apply according to the
rulings of the controlling public official, agent or other person;
(ii) applicable standards of the American Insurance Association (formerly, the
National Board of Fire Underwriters) and the National Electrical Code; and
(iii) building material manufacturer's specifications.

4.2.4Inspection by Landlord.  Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that Landlord's failure to
inspect the Tenant Improvements shall in no event constitute a waiver of any of
Landlord's rights hereunder nor shall Landlord's inspection of the Tenant
Improvements constitute Landlord's approval of the same.  Should Landlord
reasonably disapprove any portion of the Tenant Improvements, on the grounds
that the construction is defective or fails to comply with the Approved Working
Drawings, Landlord shall notify Tenant in writing of such disapproval and shall
specify the items disapproved.  Any such defects or deviations shall be
rectified by Tenant at no expense to Landlord, provided however, that in the
event Landlord determines that a defect or deviation exists that might adversely
affect the mechanical, electrical, plumbing, heating, ventilating and air
conditioning or life-safety systems of the Building, the structure or exterior
appearance of the Building or any other tenant's use of such other tenant's
leased premises, Landlord may, take such action as Landlord reasonably deems
necessary, at Tenant's expense and without incurring any liability on Landlord's
part, to correct any such defect, deviation and/or matter, including, without
limitation, causing the cessation of performance of the construction of the
Tenant Improvements until such time as the defect, deviation and/or matter is
corrected to Landlord's reasonable satisfaction.

4.2.5Meetings.  Commencing upon the execution of this Second Amendment, Tenant
shall hold weekly meetings at a reasonable time, with the Architect and the
Contractor regarding the progress of the preparation of Construction Drawings
and the construction of the Tenant Improvements, and Landlord and/or its agents
shall receive prior notice of, and shall have the right to attend, all such
meetings, and, upon Landlord's request, certain of Tenant's Agents shall attend
such meetings.  In addition, minutes shall be taken at all such meetings, a copy
of which minutes shall be promptly delivered to Landlord.  One such meeting each
month shall include the review of Contractor's current request for payment.

./

-///



-8-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

4.3

Notice of Completion; Copy of Record Set of Plans.  Within ten (10) days after
completion of construction of the Tenant Improvements, Tenant shall cause a
valid Notice of Completion to be recorded in the office of the Recorder of the
county in which the Building is located in accordance with Section 8182 of the
Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation.  If Tenant fails to do
so, Landlord may execute and file the same on behalf of Tenant as Tenant's agent
for such purpose, at Tenant's sole cost and expense.  At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (x) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (y) to certify to
the best of their knowledge that the "record-set" of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
the Lease, and (z) to deliver to Landlord two (2) sets of copies of such record
set of drawings (hard copy and CAD files) within ninety (90) days following
issuance of a certificate of occupancy for the Premises, and (ii) Tenant shall
deliver to Landlord a copy of all warranties, guaranties, and operating manuals
and information relating to the improvements, equipment, and systems in the
Premises.  Within fifteen (15) days after request by Tenant following the
Substantial Completion of the Tenant Improvements, Landlord will acknowledge its
approval of the Tenant Improvements (provided that such approval has been
granted) by placing its signature on a Contractor’s Certificate of Substantial
Completion fully executed by the Architect, Contractor and Tenant.  Landlord’s
approval shall not create any contingent liabilities for Landlord with respect
to any latent quality, design, Code compliance or other like matters that may
arise subsequent to Landlord’s approval.

SECTION 5

MISCELLANEOUS

5.1

Intentionally Omitted.  

5.2

Tenant's Representative.  Tenant has designated [PLEASE PROVIDE: ________] as
its sole representatives with respect to the matters set forth in this Tenant
Work Letter, who shall each have full authority and responsibility to act on
behalf of the Tenant as required in this Tenant Work Letter.

5.3

Landlord's Representative.  Landlord has designated [TO BE PROVIDED: ________]
with PMA, as its sole representatives with respect to the matters set forth in
this Tenant Work Letter, who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of the Landlord as required in
this Tenant Work Letter.

5.4

Time is of the Essence in This Tenant Work Letter.  Unless otherwise indicated,
all references herein to a "number of days" shall mean and refer to calendar
days.  If any item requiring approval is timely disapproved by Landlord, the
procedure for preparation of the document and approval thereof shall be repeated
until the document is approved by Landlord.

5.5Tenant's Lease Default.  Notwithstanding any provision to the contrary
contained in the Lease or this Tenant Work Letter, if any default by Tenant
under the Lease or this Tenant Work Letter (including, without limitation, any
failure by Tenant to fund any portion of the Over-Allowance Amount) occurs at
any time on or before the substantial completion of the Tenant Improvements and
such default remains uncured for ten (10) days following Landlord's notice of
such default to Tenant (or such longer time as provided in the Lease or this
Tenant Work Letter),

./

-///



-9-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

then in addition to all other rights and remedies granted to Landlord pursuant
to the Lease, Landlord shall have the right to withhold payment of the next
disbursements of the Tenant Improvement Allowance and/or Landlord may, without
any liability whatsoever, cause the cessation of construction of the Tenant
Improvements until such default is cured (in which case, Tenant may be
responsible for such delay in the substantial completion of the Tenant
Improvements and actual costs to Landlord reasonably occasioned thereby).

5.6Bifurcation of Work.  Landlord and Tenant acknowledge that work relating to
the Expansion Tenant Improvements will commence prior to work relating to the
Existing Tenant Improvements, and that the progress of the work in either of the
Expansion Premises or the Existing Premises is not contingent on progress of the
work in the other. The various space plans, working drawings and budgets
referenced hereunder will be prepared and approved separately with respect to
each of the Expansion Premises and the Existing Premises.

 

./

-///



-10-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT C

LANDLORD WORK

Item #3: AC3. York M# ZF180N2D4AAA1B S# N1L0420356 (2010)

1 5T. Life expectancy 4-6 years.

The condenser coil is in poor shape, recommend replacement. Circuit #2 is flat;
recommend a leak check and repair.

 

➢

Furnish a crane to facilitate the replacement of the condenser coil.

 

➢

Remove and replace the failing condenser coil with new.

 

➢

Furnish and install necessary fittings to accommodate the new condenser coil.

 

➢

Remove and replace (2) defective crankcase heaters with new.

 

➢

Reclaim the refrigerant from the unit.

 

➢

Pressurize the unit with dry nitrogen.

 

➢

Perform an electronic refrigerant leak check and repair of the system.

 

➢

Remove and replace the existing liquid line filter drier with new.

 

➢

Evacuate and recharge the system with refrigerant.

 

➢

Start up and verify proper operation.

Item #4: AC4. Carrier M# 50CDD008630 S# 1388G190448 (1988)

7. 5T. Unit has exceeded its’ 20-15 year life expectancy.

Electrical disconnect is off. The unit needs troubleshooting for the
electrical/controls.

 

➢

Clean outdoor coil(s) (condenser).

 

➢

Rinse the coil(s) with clear water.

 

➢

Troubleshoot the control wiring and electrical.

Item #5: AC5. Carrier M# 50LJ08610 S# 1893G67768 (1993)

7.5T. Unit has exceeded its’ 20-15 year life expectancy.

The condenser coil is in poor shape, recommend replacement.

 

➢

Furnish a crane to facilitate the replacement of the condenser coil.

 

➢

Remove and replace the failing condenser coil with new.

 

➢

Furnish and install necessary fittings to accommodate the new condenser coil.

 

➢

Remove and replace the worn condenser fan contactor with new.

 

➢

Reclaim the refrigerant from the unit.

 

➢

Pressurize the unit with dry nitrogen.

 

➢

Perform an electronic refrigerant leak check and repair of the system.

 

➢

Remove and replace the existing liquid line filter drier with new.

 

➢

Evacuate and recharge the system with refrigerant.

 

➢

Start up and verify proper operation.

 

 

 

 

 

./

-///



-1-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

Item #7: AC7. Trane M# YCD18084LOCA S# H32142513D (1993)

15T. Life expectancy 3-5 years.

Circuits #1 and #2 are flat; recommend a leak check and repair on each circuit.

 

➢

Clean outdoor coil(s) (condenser).

 

➢

Remove and replace the worn drive sheave with new.

 

➢

Verify proper belt tension and alignment.

 

➢

Rinse the coil(s) with clear water.

 

➢

Reclaim the refrigerant from the unit on both Circuits #1 and #2.

 

➢

Pressurize the unit with dry nitrogen.

 

➢

Perform an electronic refrigerant leak check and repair of the system.

 

➢

Remove and replace the existing liquid line filter drier with new.

 

➢

Evacuate and recharge both circuits with refrigerant.

 

➢

Start up and verify proper operation.

Item #10: CU1. EMI M# SCC30DE0000AAUA S# 1-99-C-6411-11 (1999)

2.5T Cooling only unit. Unit has met its’ 20 year life expectancy.

Unit is powered but no operation. The manufacturer recommends replacement as
this is an obsolete R22 unit. On site contact is unaware of the location to the
corresponding indoor unit.

 

➢

Furnish a crane to facilitate the replacement of the unit.

 

➢

Remove and replace the failing condenser coil with new.

 

➢

Furnish and install necessary fittings to accommodate the new unit.

 

➢

Start up and verify proper operation.

Item #10: FC1. M# N/A S# N/A 2.5T Indoor unit to corresponding to CU1.

Unit is powered but no operation.  The manufacturer recommends replacement as
this is an obsolete R22 unit. On site contact is unaware of the location of this
unit.

 

➢

This unit will need to be replaced with CU1 as they both require the same
refrigerant. Western Allied Mechanical needs access to the unit to determine
replacement cost.

 

 

 

./

-///



-2-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF LETTER OF CREDIT

 

(Letterhead of a money center bank

acceptable to the Landlord)

 

FAX NO. [(___) ___-____]
SWIFT:  [Insert No., if any]

[Insert Bank Name And Address]

 

DATE OF ISSUE:

BENEFICIARY:
[Insert Beneficiary Name And Address]

APPLICANT:
[Insert Applicant Name And Address]

 

LETTER OF CREDIT NO.

EXPIRATION DATE:
AT OUR COUNTERS

AMOUNT AVAILABLE:
USD[Insert Dollar Amount]
(U.S. DOLLARS [Insert Dollar Amount])

LADIES AND GENTLEMEN:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. ___________ IN
YOUR FAVOR FOR THE ACCOUNT OF [Insert Tenant's Name], A [Insert Entity Type], UP
TO THE AGGREGATE AMOUNT OF USD[Insert Dollar Amount] ([Insert Dollar Amount]
U.S. DOLLARS) EFFECTIVE IMMEDIATELY AND EXPIRING ON ___(Expiration Date)___
AVAILABLE BY PAYMENT UPON PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [Insert
Bank Name] WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENT(S):

1.

THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND AMENDMENT(S), IF
ANY.

2.

BENEFICIARY'S SIGNED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF [Insert Landlord's Name], A [Insert Entity Type] ("LANDLORD")
STATING THE FOLLOWING:

"THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE,  HAS THE
RIGHT TO DRAW DOWN THE AMOUNT OF USD IN ACCORDANCE WITH THE TERMS OF THAT
CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS AMENDED (COLLECTIVELY, THE
"LEASE"), OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY THE TENANT TO BENEFICIARY
RESULTING FROM THE BREACH OF SUCH LEASE BY THE TENANT

./

-///



-1-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

THEREUNDER, OR THE TERMINATION OF SUCH LEASE, AND SUCH AMOUNT REMAINS UNPAID AT
THE TIME OF THIS DRAWING."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
[Insert Bank Name]'S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT
NO. ___________ AND HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT WITHIN AT
LEAST THIRTY (30) DAYS PRIOR TO THE PRESENT EXPIRATION DATE."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF THE FILING OF A
VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE BY
THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS AMENDED
(COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF
THIS DRAWING."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF AN INVOLUNTARY
PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY
CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS AMENDED (COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN
DISMISSED AT THE TIME OF THIS DRAWING."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ________________ AS THE RESULT OF THE
REJECTION, OR DEEMED REJECTION, OF THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS AMENDED, UNDER SECTION 365 OF THE U.S. BANKRUPTCY CODE."

SPECIAL CONDITIONS:

PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.

./

-///



-2-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

ALL INFORMATION REQUIRED WHETHER INDICATED BY BLANKS, BRACKETS OR OTHERWISE,
MUST BE COMPLETED AT THE TIME OF DRAWING.  [Please Provide The Required Forms
For Review, And Attach As Schedules To The Letter Of Credit.]

ALL SIGNATURES MUST BE MANUALLY EXECUTED IN ORIGINALS.

ALL BANKING CHARGES ARE FOR THE APPLICANT'S ACCOUNT.

IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE YEAR  FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO
THE EXPIRATION DATE WE SEND YOU NOTICE BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT FOR ANY SUCH
ADDITIONAL PERIOD.  SAID NOTICE WILL BE SENT TO THE ADDRESS INDICATED ABOVE,
UNLESS A CHANGE OF ADDRESS IS OTHERWISE NOTIFIED BY YOU TO US IN WRITING BY
RECEIPTED MAIL OR COURIER. ANY NOTICE TO US WILL BE DEEMED EFFECTIVE ONLY UPON
ACTUAL RECEIPT BY US AT OUR DESIGNATED OFFICE.  IN NO EVENT, AND WITHOUT FURTHER
NOTICE FROM OURSELVES, SHALL THE EXPIRATION DATE BE EXTENDED BEYOND A FINAL
EXPIRATION DATE OF ___ (60 days from the Lease Expiration Date).

THIS LETTER OF CREDIT MAY BE TRANSFERRED SUCCESSIVELY IN WHOLE OR IN PART ONLY
UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF A NOMINATED TRANSFEREE
("TRANSFEREE"), ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE IS IN COMPLIANCE WITH
ALL APPLICABLE U.S. LAWS AND REGULATIONS.  AT THE TIME OF TRANSFER, THE ORIGINAL
LETTER OF CREDIT AND ORIGINAL AMENDMENT(S) IF ANY, MUST BE SURRENDERED TO US
TOGETHER WITH OUR TRANSFER FORM (AVAILABLE UPON REQUEST) AND PAYMENT OF OUR
CUSTOMARY TRANSFER FEES, WHICH FEES SHALL BE PAYABLE BY APPLICANT (PROVIDED THAT
BENEFICIARY MAY, BUT SHALL NOT BE OBLIGATED TO, PAY SUCH FEES TO US ON BEHALF OF
APPLICANT, AND SEEK REIMBURSEMENT THEREOF FROM APPLICANT).  IN CASE OF ANY
TRANSFER UNDER THIS LETTER OF CREDIT, THE DRAFT AND ANY REQUIRED STATEMENT MUST
BE EXECUTED BY THE TRANSFEREE AND WHERE THE BENEFICIARY'S NAME APPEARS WITHIN
THIS STANDBY LETTER OF CREDIT, THE TRANSFEREE'S NAME IS AUTOMATICALLY
SUBSTITUTED THEREFOR.

ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: ''DRAWN
UNDER [Insert Bank Name] STANDBY LETTER OF CREDIT NO. ___________."

We hereby agree with you that if drafts are presented to [Insert Bank Name]
under this Letter of Credit at or prior to [Insert Time – (e.g., 11:00 AM)], on
a business day, and provided that such drafts presented conform to the terms and
conditions of this Letter of Credit, payment shall be initiated by us in
immediately available funds by

./

-///



-3-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

our close of business on the succeeding business day.  If drafts are presented
to [Insert Bank Name] under this Letter of Credit after [Insert Time – (e.g.,
11:00 AM)], on a business day, and provided that such drafts conform with the
terms and conditions of this Letter of Credit, payment shall be initiated by us
in immediately available funds by our close of business on the second succeeding
business day.  As used in this Letter of Credit, "business day" shall mean any
day other than a Saturday, Sunday or a day on which banking institutions in the
state of California are authorized or required by law to close.  If the
expiration date for this Letter of Credit shall ever fall on a day which is not
a business day then such expiration date shall automatically be extended to the
date which is the next business day.

Presentation of a drawing under this Letter of Credit may be made on or prior to
the then current expiration date hereof by hand delivery, courier service,
overnight mail, or facsimile.  Presentation by facsimile transmission shall be
by transmission of the above required sight draft drawn on us together with this
Letter of Credit to our facsimile number, [Insert Fax Number – (___) ___-____],
attention:  [Insert Appropriate Recipient], with telephonic confirmation of our
receipt of such facsimile transmission at our telephone number [Insert Telephone
Number – (___) ___-____] or to such other facsimile or telephone numbers, as to
which you have received written notice from us as being the applicable such
number.  We agree to notify you in writing, by NATIONALLY RECOGNIZED OVERNIGHT
courier service, of any change in such direction.  Any facsimile presentation
pursuant to this paragraph shall also state thereon that the original of such
sight draft and Letter of Credit are being remitted, for delivery on the next
business day, to [Insert Bank Name] at the applicable address for presentment
pursuant to the paragraph FOLLOWINg this one.

WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT [Insert Bank Name], [Insert
Bank Address], ATTN: [Insert Appropriate Recipient], ON OR BEFORE THE EXPIRATION
DATE OF THIS CREDIT, ___(Expiration Date)___.

IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A DUPLICATE ORIGINAL
HEREOF UPON RECEIPT OF A WRITTEN REQUEST FROM YOU AND A CERTIFICATION BY YOU
(PURPORTEDLY SIGNED BY YOUR AUTHORIZED REPRESENTATIVE) OF THE LOSS, THEFT,
MUTILATION, OR OTHER DESTRUCTION OF THE ORIGINAL HEREOF.

./

-///



-4-

 



[Revolution Medicines, Inc.]

 

--------------------------------------------------------------------------------

 

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE "INTERNATIONAL STANDBY PRACTICES" (ISP 98)
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).

 

Very truly yours,

(Name of Issuing Bank)

By:  

./

-///



-5-

 



[Revolution Medicines, Inc.]

 